Citation Nr: 1621635	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction in the disability rating for posttraumatic stress disorder
(PTSD), from 100 percent to 50 percent, was proper.

2.  Whether the reduction in the disability rating for lumbar strain, from 20 percent to 10 percent, was proper.

3.  Whether the discontinuance of special monthly compensation based on housebound criteria was proper.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active military duty from January 2002 to January 2007 and received a Combat Infantryman Badge.

These matters come before the Board of Veterans Appeals (Board) on appeal from a
March 2009 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO decreased the evaluation of the Veteran's service-connected PTSD from 100 to 50 percent disabling, effective June 1, 2009, decreased the evaluation of the Veteran's service connected lumbar strain from 20 to 10 percent disabling, effective June 1, 2009, and discontinued entitlement to special monthly compensation based on housebound criteria from June 1, 2009.  The Veteran filed a notice of disagreement with these actions dated in April 2009 and the RO issued a statement of the case dated in December 2009.  The Veteran submitted his substantive appeal in February 2010.

In September 2013, this matter was remanded for additional development.

In a July 2015 rating decision, the RO increased the evaluation of service-connected PTSD to 70 percent disabling effective March 17, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a contract TBI examination in December 2015 and a review PTSD examination in March 2016.  In April 2016, the RO issued a deferred rating decision, noting that these two examinations contained conflicting information in regards to the symptoms reported.  It was noted that the TBI examination found that the Veteran had a total disability (100 percent evaluation) due to memory issues.  However, the PTSD examination found no evidence of memory defect.  In addition, the examiner stated there was no compelling evidence that the remote concussive injuries have produced enduring residual effects.  The RO requested that an additional medical opinion be obtained to reconcile the differences.   As this additional opinion is relevant to the issue of the propriety of the reduction of the PTSD rating, this issue is remanded pending the outcome of this additional examination.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

With respect to the Veteran's lumbar strain, the Veteran was scheduled by the RO for a VA examination in May 2015.  The Veteran cancelled this examination stating that he was medically unable to attend examination at the time.  In January 2016, the Veteran requested to be scheduled for the cancelled examination, noting that he was unable to attend the prior examination because he was not physically able to do so at the time.  No examination has been subsequently scheduled.  Based on the foregoing, and affording the Veteran the benefit of the doubt, good cause has been shown for missing the scheduled examination and this matter should be remanded for a new examination.  See 38 C.F.R. §§§ 3.102, 3.655(a) (2015).

With respect to the claim for special monthly compensation based on
housebound criteria, the Board notes that the outcome of the Veteran's outstanding claims may affect the determination regarding special monthly compensation,  As such, this claim is inextricably intertwined with these additional claims and should be remanded pending their disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Finally, with regard to the issue of entitlement to a TDIU, the Board acknowledges that the RO has not developed or adjudicated that issue.  However, a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, is part of a claim for increased compensation.  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the claims on appeal are not increased rating claims, they are rating claims and the same principle would appear to apply.

In this case, the Veteran submitted a March 2015 performance evaluation that indicated that he was disciplined at his employment for behavior that could be  symptomatic of his service-connected PTSD.  Termination was mentioned as a consequence of failure to correct the issues detailed in the report.  In the most recent PTSD examination, the Veteran indicated that he had taken termination from this employment, but had aspirations to find further work in another field.  To date it does not appear that the Veteran has obtained that or other similar employment.

Based on the foregoing, the evidence indicates that the Veteran may be unable to remain employed due to symptoms of a service-connected disability and the evidence calls into question whether he is able secure or follow a "substantially gainful occupation" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  As such, the Board finds that claim is raised as an element of the rating claim on appeal.  Since entitlement to a TDIU is part of these rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, the results of additional VA examination scheduled by the RO in connection with the Veteran's PTSD and TBI claims, as specifically requested in the April 12, 2016 deferred rating decision.  

2.  Afford the Veteran a VA examination in order to assess the current nature and severity of his service-connected lumbar strain.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and express this in terms of additional degrees of limitation of motion during the flare-ups.

A complete rationale for all opinions expressed must be included in the examination report.

3.  After conducting any additional development deemed warranted, readjudicate the issues remaining on appeal and adjudicate the matter of whether the Veteran is entitled to a TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




